Affirmed as modified; Opinion Filed March 7, 2019.




                                                    In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                            No. 05-17-00088-CV

  EASTON RUTKOSKI, KYLE PALMER, ROBERTO GONZALEZ, AND EPIC ERA
                     INCORPORATED, Appellants
                                   V.
 EVOLV HEALTH, LLC AND EVOLVHEALTH MEXICO SERVICOS, S. DE R.L. DE
                    C.V., Appellees/Cross-Appellants
                                   V.
            MATT STEFFE AND TRAVIS BOTT, Cross-Appellees.

                          On Appeal from the 68th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-13-13499

                 SUPPLEMENTAL MEMORANDUM OPINION
                             Before Justices Bridges, Evans,1 and Whitehill
                                       Opinion by Justice Evans
        In our opinion dated March 4, 2019, we suggested remittitur of $1,800,000 of the damages

awarded to Evolv Health, LLC and EvolvHealth Mexico Servicos, S. DE R.L. DE C.V. (together

“Evolv”) against Epic Era Incorporated (“Epic”). We stated that if the remittitur was filed by

Evolv within fifteen days of the date of the opinion, we would modify the trial court’s judgment

to award Evolv damages in the amount of $1,200,000 against Epic, and affirm the trial court’s

judgment as modified.



    1
       The Honorable David Evans, Justice of the Court of Appeals for the Fifth District of Texas—Dallas, Retired,
sitting by assignment.
       On March 6, 2019, Evolv filed their consent to the suggestion of remittitur. Accordingly,

we vacate our judgment, but not our opinion, dated March 4, 2019, and modify the trial court’s

judgment to reflect the specified remittitur. The trial court's judgment is modified to award Evolv

Health, LLC and EvolvHealth Mexico Servicos, S. DE R.L. DE C.V., on their claims of tortious

interference with existing contracts, damages of $1,200,000 against Epic Era Incorporated and

prejudgment interest thereon is modified by 1.2/3.0 to award $176,876.71. As modified, we affirm

the trial court’s judgment. This Court’s opinion of March 4, 2019, otherwise remains in effect.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

170088SF.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 EASTON RUTKOSKI, KYLE PALMER,                        On Appeal from the 68th Judicial District
 ROBERTO GONZALEZ, AND EPIC ERA                       Court, Dallas County, Texas
 INCORPORATED, Appellants                             Trial Court Cause No. DC-13-13499.
                                                      Opinion delivered by Justice Evans,
 No. 05-17-00088-CV        V.                         Justices Bridges and Whitehill
                                                      participating.
 EVOLV HEALTH, LLC AND
 EVOLVHEALTH MEXICO SERVICOS,
 S. DE R.L. DE C.V., Appellees/Cross-
 Appellants
                           V.

 MATT STEFFE AND TRAVIS BOTT,
 Cross-appellees

        In accordance with this Court’s supplemental opinion of this date, the judgment of the
trial court is MODIFIED to award Evolv Health, LLC and EvolvHealth Mexico Servicos, S. DE
R.L. DE C.V., on their claims of tortious interference with existing contracts, damages of
$1,200,000 plus prejudgment interest of $176,876.71 against Epic Era Incorporated.
We AFFIRM the trial court’s judgment as modified on the claims of tortious interference with
existing contracts.

       We AFFIRM the trial court’s judgment in all other respects.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 7th day of March, 2019.




                                                –3–